Citation Nr: 0029060	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased evaluation for asthma, currently 
evaluated at 10 percent disabling.

(The issue of whether a common-law marriage existed for VA 
purposes between the veteran and the veteran's former spouse 
for a period of May 1993 to June 1996, will be the subject of 
a separate document of the same date.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied the veteran's claim for an increased 
rating for his service-connected asthma, currently evaluated 
at 10 percent disabling, on appeal.

The Board notes that the veteran submitted a written 
statement, dated in October 1999, in which he advanced a 
claim of entitlement to a clothing allowance.  The Board 
notes that the RO advised the veteran in November 1999 that 
it has referred this issue to the appropriate VA medical 
center for evaluation and action.  In light of the fact that 
the RO has referred this issue for appropriate action, this 
decision does not address the veteran's claim of an 
entitlement to a clothing allowance.


REMAND

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of his 
statements that he has suffered an increase in his 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997). 

Historically, the veteran was service-connected for asthma by 
a rating decision dated in May 1989, effective from September 
1987.  In December 1992, he filed a claim for an increased 
rating for this disorder.  By a rating decision dated in 
November 1993, this disorder was rated as 10 percent 
disabling effective December 1992.  The current claim for an 
increased rating was filed in November 1997 and the RO denied 
this claim by a rating decision dated in October 1999.

In a VA pulmonary function test (PFT) conducted in July 1999, 
the veteran was found to have a FEV-1/FVC of 83 percent.  
This finding is contrasted, however, the record suggests that 
the veteran used inhalation therapy for treatment of his 
asthma.  The June 1999 VA medical examination noted that the 
veteran was treated with "nebulizer home treatments and 
multidose inhalers."  In the progress notes dated January 
1999 from one of the veteran's private health care providers, 
indicated that the veteran was ordered to use Azmacort, 4 
puffs, 4 times per day; Alupent, 2 puffs, every 4 hours, as 
needed; and nebulizer Albuterol premix, 0.83 percent, 1 puff, 
every 6 hours, as needed. 

The record also indicates that, the veteran was taking 
corticosteroids.  However, it is not clear whether he was 
directed to take these medications for his asthma, or for 
other disorders.  The veteran's claims file indicates that he 
was taking, or was directed to take, corticosteroids in 
treatment notes dated: May 4, 1998 from Dale Medical Center; 
September 12, 1998, December 5, 1998 and March 10, 1999 from 
Flowers Hospital; and July 9, 1999, August 24, 1999, 
September 10, 1999, October 6, 1999 and November 10, 1999 
from the veteran's private health care provider.  However, 
the veteran has indicated that he suffers from a variety of 
disorders, in addition to his service connected asthma, which 
may also be treated with corticosteroids.

Although the veteran has seen a health care provider on a 
regular basis since the beginning of May 1998, it is noted 
that the veteran is service connected for several disorders 
and he has claimed that he suffers from other disorders which 
have not been service connected by the RO.  The veteran's 
medical records document frequent visits to a health care 
provider and he appears to have had at least monthly visits 
to a physician during much of 1998 and 1999.  However, the 
record is not clear if all of these visits were related to 
his asthma disorder, or if some were related to the veteran's 
other disorders.

Similarly, it was noted historically on the June 1999 
examination that the veteran reported having been 
hospitalized 15 times in the preceding 6 months for asthma.  
Those records should be obtained for association with the 
claims folder, particularly given the relatively minimal 
findings on recent examination.

Finally, a November 10, 1999 note from the veteran's private 
health care provider, stated that the veteran was tapering 
down to a "maintenance dose" of Prednisone, does indicate 
that the veteran used systemic oral corticosteroids, or 
immuno-suppressive medications, on a daily basis.  However, 
the note does clearly not link the chronic use of this 
medication to the veteran's asthma disorder.

The veteran's claims that his frequent medical visits were 
for the treatment of his asthma disorder and that he was 
ordered to use systemic oral corticosteroids, or immuno-
suppressive medications are plausible, but requires further 
development before a decision can be rendered.  

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request him to submit a list with the 
names, addresses, and dates of treatment 
by any physicians, hospitals or treatment 
centers (private, VA or military) who 
provided him with relevant treatment for 
his respiratory symptoms since his 
condition worsened.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, if required, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
and request copies of any and all 
medical, treatment records or reports 
pertaining to the veteran.  The Board is 
specifically interested in the records 
which indicate that the veteran was 
directed to take systemic oral 
corticosteroids or immuno-suppressive 
medications in order to determine if they 
were ordered for treatment of his asthma, 
or for some other disorder.  Furthermore, 
the Board is interested in determining 
which of the veteran's health care visits 
were related to his asthma and which were 
related to other disorders.  The RO 
should make sure that the records of all 
VA treatment afforded to the veteran are 
obtained.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  All the records obtained should 
be made part of the claims folder.  The 
veteran's assistance in obtaining these 
records should be solicited as needed.

2.  The RO should then schedule the 
veteran for a comprehensive VA medical 
examination.  The entire claims file must 
be made available to the examiner.  The 
examiner should review the entire claims 
file, including medical records, and 
provide an opinion regarding the veteran 
use of systemic oral corticosteroids or 
immuno-suppressive medications in order 
to determine if they were ordered for 
treatment of his asthma, or for some 
other disorder.  In addition, the 
examiner should evaluate the medical 
records acquired as a result of this 
REMAND and attempt to identify which 
treatments can be specifically related to 
each of the veteran's disorders.

3.  The veteran must be given adequate 
notice of the aforementioned examination.  
If he fails to report for the 
examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the veteran's 
increased rating claim on appeal with 
consideration given to all of the 
evidence of record, including all 
evidence obtained by the RO pursuant to 
this remand.  In the readjudication of 
the claims, the RO must consider all 
potentially applicable laws and 
regulations.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, to the extent the extent the benefits sought on 
appeal are not granted, the appellant and his representative 
should be provided with a supplemental statement of the case 
and offered a reasonable opportunity to respond thereto.  
Thereafter, this claim should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veteran's Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




